Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 
	
	
Status of Claims
Claims  1, 8, and 15 have been amended.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are currently pending and have been examined. 




	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1, 2, and 4-6 are drawn to methods (i.e., a process) while claim(s) 8, 9, 11-13, 15, 16 and 18-20 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps:
receiving a set of offered products; 
sorting the set of offered products into a plurality of tiers; 
generating  [a display] based on the sorting; 
receiving customer feedback;
 updating the sorting of the set of offered products into the plurality of tiers based on the received customer feedback; 
“for each product i in the set of offered products: determining an expected revenue E[R(S)] for product i based on an assignment of product i to one of the plurality of tiers, wherein the expected revenue is a function of the revenue value for product i;”

These steps, under its broadest reasonable interpretation, describe or set-forth receiving a set of offers and sorting the display of the offers based on customer feedback, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass mathematical relationships; [mathematical formulas or equations; mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"system” 
 “a memory”
" computer program product” 
“a tiered GUI " 
“a processor”
“computer program product”
“neural network”
“generating an updated tiered GUI based on the updated sorting"
“wherein sorting the set of offered products into the plurality of tiers is performed based on a respective product valuation and respective revenue value of each product of the set of offered products, wherein, for a staple product, the product valuation and revenue value comprise historical product data, and wherein, for a new product, the product valuation and revenue value are initialized to a default value”
 “presenting a survey to a customer regarding the set offered products in the plurality of tiers; receiving customer feedback, wherein the customer feedback includes a customer response to the survey”
“wherein the received set of offered products is selected based on a combined neural-network valuation of the respective product valuation and respective revenue value of each product of the set of offered products in the plurality of tiers”
“removing product i from the set of offered products if the revenue value for product i is less than the expected revenue for product i when product i is assigned to a lowest tier of the plurality of tiers”

The requirement to execute the claimed steps/functions "system” and “a memory” and " computer program product” and “a tiered GUI " and “a processor” and “computer program product”  and “neural network” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “generating an updated tiered GUI based on the updated sorting" and “wherein sorting the set of offered products into the plurality of tiers is performed based on a respective product valuation and respective revenue value of each product of the set of offered products, wherein, for a staple product, the product valuation and revenue value comprise historical product data, and wherein, for a new product, the product valuation and revenue value are initialized to a default value” and  “presenting a survey to a customer regarding the set offered products in the plurality of tiers; receiving customer feedback, wherein the customer feedback includes a customer response to the survey” and “wherein the received set of offered products is selected based on a combined neural-network valuation of the respective product valuation and respective revenue value of each product of the set of offered products in the plurality of tiers” and “removing product i from the set of offered products if the revenue value for product i is less than the expected revenue for product i when product i is assigned to a lowest tier of the plurality of tiers”  simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because display of the data is insignificant and is required in any implementation of the abstract idea. Updating a display of information is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2, 4-6, 9, 9, 11-13, 16, 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims  2, 4-6, 9, 9, 11-13, 16, 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "system” and “a memory” and " computer program product” and “a tiered GUI " and “a processor” and “computer program product” and “neural network” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "system” and “a memory” and " computer program product” and “a tiered GUI " and “a processor” and “computer program product”  and “neural network” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “generating an updated tiered GUI based on the updated sorting" and “wherein sorting the set of offered products into the plurality of tiers is performed based on a respective product valuation and respective revenue value of each product of the set of offered products, wherein, for a staple product, the product valuation and revenue value comprise historical product data, and wherein, for a new product, the product valuation and revenue value are initialized to a default value” and  “presenting a survey to a customer regarding the set offered products in the plurality of tiers; receiving customer feedback, wherein the customer feedback includes a customer response to the survey” and “wherein the received set of offered products is selected based on a combined neural-network valuation of the respective product valuation and respective revenue value of each product of the set of offered products in the plurality of tiers” and removing product i from the set of offered products if the revenue value for product i is less than the expected revenue for product i when product i is assigned to a lowest tier of the plurality of tiers”  simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, presenting offer and gathering statistics is well understood, routine, and conventional is supported by OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; which note the well-understood, routine, conventional nature of presenting offers in a database. 

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims  2, 4-6, 9, 9, 11-13, 16 and 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 4-6, 9, 9, 11-13, 16 and 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Selinger (2018/0082350) in view of Sanghavi et al. (2020/0372562) and Morris (2015/0356658).

Claim 1, 8 and 15
Selinger discloses learning based tiered graphical user interface (GUI).
presenting a survey to a customer regarding the set offered products in the plurality of tiers; receiving customer feedback, wherein the customer feedback includes a customer response to the survey (Selinger [0018][0033][0041]); See at least “the GUI provided by the MSPR service 105 may enable a user to indicate an interest in one or more displayed recommended products in various ways, such as by providing …feedback of a positive or negative nature for a displayed recommended product.” Examiner also broadly interprets [0033] “other information and user-selectable controls related to the currently selected item may be shown in the selected item area 205, such as to also have user selectable controls via which the user may initiate a purchase of the currently selected item, rate or otherwise provide feedback [survey] regarding the currently selected item, etc.” to satisfy the limitation. See also [0080] when a user does not interact with any of the offered products the system will initiate “obtaining information or other details related to a displayed recommended item; facilitating removal or de-selection of previously selected items; obtaining various types of user provided feedback, etc., and at least some such actions may cause a new group of recommended items to be obtained from the MSPR service and displayed in a manner similar to blocks 650-660 and/or cause a currently displayed group of recommended items to be otherwise modified or updated in various ways (e.g., adding or removing items, reordering displayed items); etc.”
receiving customer feedback via the tiered GUI; updating the sorting of the set of offered products into the plurality of tiers based on the received customer feedback; and generating an updated tiered GUI based on the updated sorting (Selinger [0010]). See at least “dynamically updating the displayed GUI with newly generated recommendations of items as the user makes selections [feedback] of particular displayed recommended items.
Selinger does not teach a neural network. Sanghavi teaches:
receiving, by a processor, a set of offered products (Sanghavi [0028]); Where the reference teaches one or more recommendations are identified.
sorting the set of offered products into a plurality of tiers; generating an initial tiered graphical user interface (GUI) based on the sorting; (Sanghavi [Claim 1][0065]); See at least “providing graphical user interface (GUI) for presentation at a client device, the graphical user interface displaying a designated one or more criteria for selecting one of a plurality of recommendations for a target object instance associated with a designated object definition.” See [0066] for ranking rules.
wherein sorting the set of offered products into the plurality of tiers is performed based on a respective product valuation and respective revenue value of each product of the set of offered products  (Sanghavi [0087]; See at least “In some embodiments, one or more of the most popular loaded recommendations may be selected during A/13 testing 1312. The popularity of recommendations may be determined by various factors. For example, business or sales data may indicate which offers or products were redeemed or purchased the most by customers in a given period of time.”
wherein, for a staple product, the product valuation and revenue value comprise historical product data, and wherein, for a new product, the product valuation and revenue value are initialized to a default value;
Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of product (i.e. “staple product or new product” as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05. The functional limitation is revenue value, historical product data and are taught in paragraphs [0075] and [0066]. The reference cited teaches this. Appropriate correction is required.
wherein the received set of offered products is selected based on a combined neural-network valuation of the respective product valuation and respective revenue value of each product of the set of offered products in the plurality of tiers  (Sanghavi [0026][0032][0075][0084]); Where the predictive model identifies information to collect and recommend. The reference teaches a neural network to generate the prediction model as well as optimizing profit or revenue [0075]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a machine learning based tiered graphical user interface (GUI), as taught by Selinger, that the offered products would be sorted based on a respective revenue policy, product valuation, and neural network valuation, as taught by Sanghavi, to ensure that the retailer can also increase profit by recommending relevant products to the user interface that the user will likely purchase.
	Neither reference teaches determining an expected revenue. Morris teaches:
for each product i in the set of offered products: determining an expected revenue E[R(S)] for product i based on an assignment of product i to one of the plurality of tiers, wherein the expected revenue is a function of the revenue value for product i; and removing product i from the set of offered products if the revenue value for product i is less than the expected revenue for product i when product i is assigned to a lowest tier of the plurality of tiers (Morris [0046]) See “The recommendations with the highest expected KPI can thus be shown. Potential KPis include, for example, revenue and profit margin…” See also [0021] “The goal is that the KPI in concern is optimized or at least improved by displaying the selected subset of items as recommendations displayed to user 106, as the selected items tend to have a higher likelihood of being clicked on or even purchased by user 106.” Lastly see [0050] where the reference teaches as the KPI is updated and the decision of which recommendations to display occurs and the “better” product is shown almost exclusively. See [0051] where the system “generates a set of potential recommendations that are passed to the merchandising unit which applies business rules [KPI] to filter or re-rank the recommendations. Examiner interprets the better product to be a the product recommendation with the higher KPY (revenue and profit margin) and the reranking to inherent teach that recommendations that are low performing will be withdrawn from presentation to the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a machine learning based tiered graphical user interface (GUI)  and that the offered products would be sorted based on a respective revenue policy, product valuation, and neural network valuation, as taught by Selinger and Sanghavi, determining an expected revenue , as taught by, Morris, to ensure that the retailer can also increase profit by recommending relevant products to the user interface that the user will likely purchase.

Claim 2, 9 and 16
Selinger discloses an initial group of products that are generated for display to a GUI. 
wherein the initial tiered GUI comprises a first tier comprising a first plurality of products consisting of staple products, and a second tier comprising a second plurality of products comprising staple products and new products, and wherein the first plurality of products is displayed with a higher prominence than the second plurality of products in the tiered GUI (Selinger [0013]) See at least “the recommendation results from one or more recommendation strategies may be weighted or otherwise ranked in some embodiments, and if so the recommended items that are displayed to a user via the GUI may be displayed so that items with higher rankings [staple products] are displayed more prominently than other items with lower rankings ( e.g., by displaying the items in decreasing order of their associated rankings, such that the items with the highest rankings are displayed first; by using different fonts, colors, placement or other visual indications to indicate items with higher rankings; etc.). See [0054] where the reference teaches that the second tier incorporates newly included item recommendations together with some or all of the previous item recommendations, such that a Web page or other information provided by the UI Manager module includes both new and previous recommended items.” See also [0046] where the reference teaches that the products may be displayed simultaneously based on associated relevance scores with respect to all of the currently selected items of the collection, such as to first show a particular shirt that has the highest aggregate relevance score with respect to the selected pants, shirt and shoes of the current collection, to next show particular shoes that have the second highest aggregate relevance score with respect to the selected pants, shirt and shoes of the current collection, etc.).
	

Claim 4, 11 and 18
Selinger discloses:
updating a product valuation of at least one product of the set of offered products based on the customer feedback, wherein updating the sorting of the set of offered products into the plurality of tiers is performed based on the updated product valuation (Selinger [0080]). Where the reference teaches an embodiment where the user feedback resulted in no selection of recommended products. This may cause a new group of recommended items to be obtained from the MSPR service and displayed in a manner similar to blocks 650-660 and/or cause a currently displayed group of recommended items to be otherwise modified or updated in various ways (e.g., adding or removing items, reordering displayed items); etc. Where a new group is an updating of offered products.

Claim 5, 12 and 19
Selinger discloses:
determining a relationship between a feature of the at least one product, a customer attribute associated with the customer feedback, and the product valuation of the at least one product (Selinger [0011]). Where the reference teaches relating products based on similarity of products to users who interact with the products. See at least “to identify items that are similar to each other or otherwise related to each other ( e.g., items that have similar or otherwise related items attributes, such as price, type, size, etc.; users who viewed this item are most likely to also view these other items; users who viewed this item are most likely to purchase these items; users who purchased this item are most likely to also purchase these other items; users who searched for this item attribute and/or browsed this item category are most likely to view and/or purchase these items or items with these attributes or items in these categories; etc.);…identify items that are popular  [product valuation] among users similar to a user for whom recommendations are being made [customer attribute]  ( e.g., users with similar demographics; users in the same or nearby geographic regions, etc.)…”

Claim 6, 13 and 20
Selinger discloses: 
determining a new product selection policy, and selecting at least one new product to add to a new set of offered products based on the new product selection policy (Selinger [0029][0069]). Where the reference teaches that the strategy [policy] can be “dynamically determined [new policy], such as based on which of multiple possible strategies currently provides the most results, etc.
Selinger does not explicitly disclose determining a new policy based on the relationship between the feature of the at least one product and the product valuation of the at least one product. However, Selinger teaches issuing a new policy [strategy] by dynamically determining a new policy in order to get the most results. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that getting most results would include those that are based on what is popular to the users because the invention is trying to provide the most relevant recommendations to users. 
	



Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC 103 fully considered but they are not persuasive. 

Applicant Argues: Applicant respectfully notes aggregating (presenting/populating/etc.) products to a customer in a GUI based on product information and customer interactions is not the same as "sorting the set of offered products into a plurality of tiers ... wherein, for a staple product, the product valuation and revenue value comprise historical product data, and wherein, for a new product, the product valuation and revenue value are initialized to a default value," and "for each product i in the set of offered products: determining an expected revenue E[R(S)] for product I based on an assignment of product i to one of the plurality of tiers, wherein the expected revenue is a function of the revenue value for product i," and "removing product i from the set of offered products if the revenue value for product i is less than the expected revenue for product i when product i is assigned to a lowest tier of the plurality of tiers," as currently recited.

Examiner respectfully disagrees. The first set of amended claim language directed to defining  the staple product and new product. Examiner interprets this limitation to be descriptive  non functional  for the reasons stated above. The functional language, historical product data and revenue data have been disclosed by the cited reference

Regarding the amended language directed to determining an expected revenue, these limitations have been addressed by Morris (2015/0356658).

Applicant's arguments filed with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: The Office Action states that the "receiving ... , sorting ... , generating ... , receiving customer feedback; updating ... steps describe or set-forth receiving a set of offers and sorting the display of the offers based on customer feedback, which amounts to a 'commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations'. These limitations therefore fall within the 'certain methods of organizing human activity' subject matter grouping of abstract ideas." (Office Action, pages 3-4). Applicant respectfully disagrees.

Examiner respectfully disagrees and maintains the rejection and rationale from the previous Office Action. Applicant has included the limitations of canceled claims 3 and 10 in the independent claims. After careful review, the additional elements of "processor", "neural-network", and "graphical user interface" as recited in amended claim 1 amount to adding the words "apply it" and are being used as tools to perform an abstract idea. Applicant has included the limitations of canceled claims 3 and 10 in the independent claims. As such the rejection is maintained.
                                                                                                                                                                              
Applicant argues: Applicant submits that the recited judicial exception is integrated into a practical application of said exception. Building a product learning platform that iteratively improves product assignments to a tiered GUI using tier-based, product-specific expected revenues offers on its face a technical improvement over currently available product recommendation technologies.

Examiner respectfully disagrees. Applicant’s alleged improvement is not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem. A showing that a claim is directed to any improvement does not automatically mean a claim is patent eligible (e.g., an improved business function or an improved idea itself is not patent eligible). In this case, improving the way offers are displayed to a user is an abstract idea, and an “improved” way of displaying offers to a user is, if anything, an improvement to the idea itself.



Conclusion                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681